*579
MEMORANDUM ORDER OVERRULING MOVANT’S OBJECTIONS AND ADOPTING THE MAGISTRATE JUDGES REPORT AND RECOMMENDATION

JOE J. FISHER, District Judge.
Movant Eligah Jason filed a motion requesting permission to proceed in forma pauperis and for appointment of counsel in a Title VII suit which he desires to file. Mov-ant’s complaint is that he was harassed while employed as a temporary laborer at Baptist Hospital (“Hospital”) in Beaumont, Texas. The Equal Employment Opportunity Commission (“EEOC”) determined that the evidence obtained did not establish movant had experienced racial discrimination in violation of Title VII of the Civil Rights Act of 1964.
The court heretofore ordered that this matter be referred to the Honorable Earl S. Hines, United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The court has received and considered the Report of the United States Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available evidence, and has made a de novo determination of the objections raised by movant.

I..Background

Movant alleges that while employed as a temporary laborer at the Hospital, he was subjected to racially derogatory names by a colleague named Douglas Manning.
Movant subsequently injured his back. While attempting to use the telephone to obtain medical attention or instructions from his temp agency, Manning called him additional names and prevented his use of the phone.

II.The Magistrate Judge’s Report

Magistrate Judge Hines recommended that movant’s motion to proceed in forma pauperis be granted and the motion for appointment of counsel be denied.
In recommending that movant’s motion for appointment of counsel be denied, Judge Hines evaluated the three relevant factors enumerated in Caston v. Sears, Roebuck & Company, 556 F.2d 1305 (5th Cir.1977). The first factor, the ability to afford the costs of litigation, favored granting of movant’s motion. With regard to the second Caston factor, the movant’s efforts to secure counsel, Judge Hines determined movant had not made a diligent effort to secure counsel prior to this motion. Movant only consulted with one attorney and could not remember if he had investigated a contingency fee arrangement. Lastly, the magistrate judge evaluated the merits of the potential claim, and concluded movant had not presented a claim with a substantial chance of victory sufficient to warrant appointment of a member of the bar. Therefore, the third Caston factor did not favor movant’s motion for appointment of counsel.

III.Movant’s Objections

Movant objected to Judge Hines’ conclusion that his allegations did not form a com-pensable claim. Movant asserts that he showed the harassment he suffered during the half-day he was employed at the Hospital adequately impacted the terms and conditions of his employment, Meritor Sav. Bank v. Vinson, 477 U.S. 57, 106 S.Ct. 2399, 91 L.Ed.2d 49 (1986), and constituted a “hostile work environment.” See id.
Movant also directs the court to note that his “claim does not end at this point [on the day he left work at the Hospital,] it continues with a merage [sic] of false statements by Manning to deny the movant his worker’s compensation claim.”

TV. Analysis

The magistrate judge noted movant’s claim failed to present a potentially meritorious action because he had not satisfied a prerequisite or a “hostile environment” lawsuit, that is, he. had not notified his supervisors of the harassment and given them an opportunity to remedy the situation. Carmon v. Lubrizol, 17 F.3d 791 (5th Cir.1994). Movant’s objections do not cure this important defect. Although movant objects that he notified a supervisor named Dave Longnion of Manning’s failure to allow him to use the telephone, he makes no allegation that *580Longnion was told of or otherwise knew of the harassment.
Likewise, movant contends Manning’s harassment interfered with a term or condition of his employment, Meritor, 477 U.S. at 62, 106 S.Ct. at 2408, that is, the use of the telephone. Because movant was employed as a laborer, use of a free telephone was not a condition or term of his employment. These facts support the finding that movant’s claim does not make a showing of merit sufficient to support the appointment of counsel.
To the extent movant seeks redress for actions taken outside the scope of the employment relationship, that is, alleged lies told in a state worker’s compensation case, this court is without jurisdiction to act. Title VII is not a panacea for every action which might be construed as wrong or unfair. See, e.g., Goldberg v. B. Green & Co., 836 F.2d 845, 849 (4th Cir.1988); Locke v. Commercial Union Ins. Co., 676 F.2d 205, 206 (6th Cir. 1982). This is especially true where, as movant alleges in this case, the employer-employee relationship already had been terminated and other, extraneous proceedings have begun. If movant has a legal remedy against Manning for this alleged conduct, it may be pursued in a state court of competent jurisdiction and venue.
Accordingly, movant’s objections are OVERRULED. The findings of fact and conclusions of law of the Magistrate Judge as to the merits of movant’s claim are correct and the report of the Magistrate Judge is ADOPTED. It is therefore
ORDERED and ADJUDGED that mov-ant’s motion to proceed informa pauperis is GRANTED. The Clerk of Court is instructed to file movant’s proposed complaint. It is further ORDERED and ADJUDGED that movant’s motion for appointment of counsel is DENIED.